DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-11 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 4/19/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 8,939,398 to Letay.

Regarding claim 1, Letay discloses a propulsion assembly for an aircraft, said propulsion assembly comprising:
A pylon (8) configured to be fastened below a wing of the aircraft (column 4, lines 29-30 disclose “an engine assembly 1 for aircraft is shown intended to be fixed under a wing of said aircraft”),
A turbomachine comprising an engine attached to the pylon (column 4, line 31 discloses “an engine 6 such as a turbojet engine coupled under said device 4”) and a fan that is enclosed by a fan casing and is disposed upstream of the engine (fan housing 18), said turbomachine having a longitudinal direction and a median plane (see Figure 1),
A nacelle surrounding the engine and the fan casing (nacelle 3) and having a load support disposed in a top part of the nacelle (engine mounting structure 4) and lateral cowls mounted in a hinged manner on either side of the load support (column 6, lines 14-18 disclose “said air intake 32 being directly followed towards the aft by two fan cowls 34 each mounted in a hinged manner on the secondary aerodynamic structure 24 discussed above”),
A front fan attachment (hinges 33) fastened between the fan casing (nacelle 3) and the load support (aerodynamic structure 24 of engine mounting structure 4), and
A rear pylon attachment (connecting rods 27) fastened between the pylon (8) and the load support (fillet 28 of engine mounting structure 4).  

Regarding claim 11 (dependent on claim 1), Letay discloses an aircraft having at least one propulsion assembly according to claim 1.  Column 4, lines 28-29 disclose “an engine assembly 1 for aircraft”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 7-8, and 10 are rejected under 35 USC 103 as being unpatentable over US Patent Number 8,939,398 to Letay in view of US Patent Application Number 2016/0122029 by Serra.

Regarding claim 2 (dependent on claim 1), Letay does not disclose an attachment comprises a positioning assembly disposed on the median plane, and two rotational systems disposed on either side of the median plane and of the positioning assembly, wherein the positioning assembly comprises a base that is secured to the top part of the fan casing and a peg that is secured to the load support, extends vertically and is inserted into a bore in the base, and wherein each rotational system fastens the fan casing to the load support and allows rotation about an axis generally parallel to the longitudinal direction.  However, this limitation is taught by Serra.  Serra discloses a positioning assembly disposed on the median plane (fixing lug 22), two rotational systems (shackles 51 and 52) disposed on either side of a median plane and of the positioning assembly (see Figure 3), wherein the positioning assembly comprises a base (22) that is secured to the top part of the fan casing (casing 20) and a peg that is secured to the load support, extends vertically, and is inserted into a bore in the base (clevis mount 34), and wherein each rotational system fastens the fan casing to the load support and allows rotation about an axis generally parallel to the longitudinal direction (around the axes formed by clevis mount 32 and 35).  It would be obvious to a person having ordinary skill in the art to modify Letay using the teachings from Serra in order to accommodate movement in the attachments without damaging the attachments or the engine. 
Letay and Serra do not disclose the attachment being a front fan attachment.  However, having disclosed attachments between a casing and a load support, it would be obvious to a person having ordinary skill in the art to use such attachments to in other parts of the nacelle for secure attachment.  

Regarding claim 3 (dependent on claim 2), Serra further teaches 
Wherein each rotational system comprises a clevis which is fastened to the fan casing (clevis mounts 21 and 23) and an axis of rotation of which extends parallel to the longitudinal direction (through pins 210 and 230), a plate that is inserted into and hinged in the clevis and fastened to the load support (shackles 51 and 52), and a shaft that is secured to the plate and is inserted into orifices of the clevis (pins 210 and 230), 
Wherein the clevis comprises orifices of elongate shape, a major axis of which is generally parallel to a transverse direction and into which the shaft is inserted (see Figure 2), and 
Wherein the plate is inserted into the clevis with a clearance between the clevis and the plate parallel to the longitudinal direction (see Figure 2).  

Regarding claim 5 (dependent on claim 1), Letay does not disclose an attachment comprises a positioning assembly disposed on the median plane, and two rotational systems disposed on either side of the median plane and of the positioning assembly, wherein the positioning assembly comprises a base that is secured to the top part of the fan casing and a peg that is secured to the load support, extends vertically and is inserted into a bore in the base, and wherein each rotational system fastens the fan casing to the load support and allows rotation about an axis generally parallel to the longitudinal direction.  However, this limitation is taught by Serra.  Serra discloses a positioning assembly disposed on the median plane (fixing lug 22), two rotational systems (shackles 51 and 52) disposed on either side of a median plane and of the positioning assembly (see Figure 3), wherein the positioning assembly comprises a base (22) that is secured to the top part of the fan casing (casing 20) and a peg that is secured to the load support, extends vertically, and is inserted into a bore in the base (clevis mount 34), and wherein each rotational system fastens the fan casing to the load support and allows rotation (around the axes formed by clevis mount 32 and 35).  It would be obvious to a person having ordinary skill in the art to modify Letay using the teachings from Serra in order to accommodate movement in the attachments without damaging the attachments or the engine. 
Letay and Serra do not disclose the attachment being a front fan attachment.  However, having disclosed attachments between a casing and a load support, it would be obvious to a person having ordinary skill in the art to use such attachments to in other parts of the nacelle for secure attachment.  
Letay and Serra do not disclose the rotational system allowing rotation about an axis generally parallel to the longitudinal direction.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the axes of rotation for the rotational system to compensate for different types of movement, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 7 (dependent on claim 1), Serra further teaches the front fan attachment comprising a first clevis fastened in the top part of the fan casting and has two first axes of rotation generally parallel to the longitudinal direction and disposed on either side of the median plane (around clevis mounts 21 and 23), for each first axis of rotation, a second clevis fastened to the load support and disposed on the outside with respect to said first axis of rotation, where each second clevis has a second axis of rotation generally parallel to the longitudinal direction (around clevis mounts 32 and 35) and for each first axis of rotation, a link rod mounted in a hinged manner on the first clevis about said first axis of rotation and on the second clevis about a corresponding second axis of rotation (shackles 51 and 52).

Regarding claim 8 (dependent on claim 1), Serra further teaches wherein the front fan attachment comprises two first clevises (21 and 23) that are fastened to the top part of the fan casing on either side of the median plane (see Figure 3) and each have a first axis of rotation generally parallel to the longitudinal direction (through pins 210 and 230), for each first clevis, a second clevis fastened to the load supposed and disposed between said first clevis and the median plane (32 and 35), where each second clevis has a second axis of rotation generally parallel to the longitudinal direction (through pins 320 and 350), and for each first clevis, a link rod mounted in a hinged manner on the first clevis about a corresponding first axis of rotation and on the second clevis about a corresponding second axis of rotation (shackles 51 and 52).  

Regarding claim 10 (dependent on claim 7), Serra further teaches the rear pylon attachment comprises, on either side of the median plane, a first clevis fastened below the load support (32 and 35), a second clevis fastened above the pylon (21 and 23) and a link rod (51 and 52), wherein each clevis has an axis of rotation generally perpendicular to the median plane, and wherein each link rod is mounted in a hinged manner on one of the first clevises about its axis of rotation and on one of the second clevises about its axis of rotation (see Figure 3).  

Claim 4 is rejected under 35 USC 103 as being unpatentable over US Patent Number 8,939,398 to Letay and US Patent Application Number 2016/0122029 by Serra, in further view of US Patent Number 3,042,349 to Pirtle.

Regarding claim 4 (dependent on claim 2), Serra further teaches wherein the rear pylon attachment (rear suspension 5) comprises a first clevis fastened below the load support (beam 31), a second clevis fastened above the pylon (21 and 23), and a plate disposed in the first clevis and the second clevis (shackles 51 and 52).
Letay and Serra do not disclose wherein the plate is mounted in a hinged manner on a first clevis about a first axis of rotation and on a second clevis about two second axes of rotation, wherein the first axis of rotation is generally parallel to the longitudinal direction and included in the median plane, and wherein the two second axes of rotation are generally parallel to the longitudinal direction and disposed on either side of the median plane.  However, this limitation is taught by Pirtle.  Figures 5 and 6 show a first clevis (between 42 and 43) and a second clevis 41 with a plate 15 mounted in a hinged manner on the first clevis about a first axis of rotation (around bolt 49) and on the second clevis about two axes of rotation (around bolts 47 and 48), wherein the first axis of rotation is generally parallel to the longitudinal direction and included in the median plane, and wherein the two second axes of rotation are generally parallel to the longitudinal direction and disposed on either side of the median plane (see Figure 5).  It would be obvious to a person having ordinary skill in the art to modify Letay and Serra using the teachings from Pirtle in order to offer a more secure attachment between the casing and the pylon.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse where the first axis of rotation and the two axes of rotation are positioned, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Serra does not disclose the plate being a double plate.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional shackles for added strength and a more secure attachment, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 6 and 9 are allowable over the prior art.
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. 
Regarding the argument that Letay does not disclose that the fan cowls are hinged on either side and on the load support since they are hinged on the secondary structure 24, first, claim 1 discloses “lateral cowls mounted in a hinged manner on either side of the load support”, which is different from “hinged on either side and on the load support” (emphasis added) that the applicant is arguing, since the claim limitation does not actually require the cowls to be on the load support, just that it is on either side of the load support.  Second, column 5, lines 40-44 discloses “there is included among the secondary structures of the engine mounting structure 4 a fore aerodynamic structure 24, an aft aerodynamic structure 26, a fillet 28 of the fore and aft aerodynamic structures, and a lower aft aerodynamic fairing 30”.  Both fore aerodynamic structure 24 and fillet 28 are therefore explicitly stated as being part of the engine mounting structure 4, which comprises a load support for the nacelle.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642